—In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Hall, J.), dated October 31, 2000, which denied her motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff’s submissions, including the sworn statement of an eyewitness, made out a prima facie showing of entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). In opposition, the defendants demonstrated by admissible evidence the existence of a triable issue of fact as to whether the vehicle operated by the plaintiffs decedent began to make a left turn into the path of the vehicle operated by the defendant Susan Nastasi contributing to the cause of the accident (see, Alvarez v Prospect Hosp., 68 NY2d 320; Loweth v Estate of Cusack, 273 AD2d 283). Contrary to the plaintiffs contention, the defendants’ opposition papers were properly considered by the Supreme Court because the affirmation of the defendants’ attorney was based upon documentary evidence annexed thereto (see, Weingarten v Marcus, 118 AD2d 640, 641). O’Brien, J. P., S. Miller, Friedmann and Townes, JJ., concur.